DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/9/21 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-22, 24, and 25
Claim 16 recites the limitations “the outer side faces”, and “the inner side faces”.  There is insufficient antecedent basis for these limitations in the claim.
Claim 20 recites the limitation "the area".  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the area".  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites “wherein in the area of the contact face bordering the water jacket opening, a recess is formed.”  It is unclear as to how the recess is not part of the opening since the insert is placed in the opening as recited in claim 1.  For the purpose of this examination, this limitation will be interpreted as noted in the rejection.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16, 22, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Daisuke (JP 2014-145340 A) in view of Komazaki et al. (JP 2003-293850 A) and Sarik et al. (US 2003/0075584 A1).
Regarding claim 16, Daisuke teaches:
A method for the production of a cast engine block [cast engine block (41A); 0021 and figure 3] for a combustion engine, comprising: 
a) providing a cast block [cast cylinder block material (57) which eventually becomes cast engine block (41A); 0022 and figure 4]; comprising:
[upper portion of (57) that includes what is shown in figure 4]], 
a contact face [the surface of (57) that becomes top deck (41d); see figures 3 and 4] provided in a top of the deck for mounting a cylinder head of the combustion engine; 
at least one cylinder opening [cylinder bore (57a); figure 4] formed in the contact face [see figure 4], and 
a water jacket [groove (57d)], which is formed into the cast block between a cylinder wall [cylinder material (57h)] defining the a least one cylinder opening [cylinder bore (57a)] and an outer wall of the cast block [outer wall (57b)] wherein the water jacket has a water jacket opening [opening of groove (57d)] formed in the contact face of the deck, and the water jacket opening has a width extending between the at least cylinder opening and the outer wall [see figures 4 and 7], 
b) placing an insert [lid (61)] in the water jacket opening [see figure 7], the shape of the insert being adapted to the shape of the water jacket opening such that the insert, when being placed, closes the water jacket opening and bridges the width of the water jacket opening, thereby supporting the cylinder wall against the outer wall of the cast block [see figure 7]; and, 
c) fixing the insert in the water jacket opening by friction welding [the lid is FSW to the engine block; 0026-0030 and figures 8-9], 
wherein the friction welding is performed as friction stir welding [0027-0029], 
wherein the welding is executed with a friction stirring tool [FSW tool (63)] which rotates around a rotating axis aligned at an angle to the contact face, the friction stirring tool having a front face acting against an area of the contact face bordering the water jacket opening and an upper face of the insert adjacent to the contact face [see figure 8], 
[pin (63b)] is placed, which is aligned coaxial to the rotating axis of the friction stirring tool and which dips into a metal of the insert during the friction welding [see figure 8]; and,
4H19115.DOCxPage 3Application No. Not Yet Assigned Attorney Docket No. 3988-1901643wherein a diameter of the pin is smaller than the width of the water jacket opening and the friction stirring tool is moved during the friction stir welding in a direction of the width of the water jacket opening [see figures 8 and 9. Note that the width does not have to be the shortest width possible, the direction is not based on the width being currently welded, and the FSW tool makes a full 360 around the block.  Thus, this limitation is met because the tool is moved in a full 360 so it is always moved in the direction of a width somewhere on the contact face].  
Daisuke does not teach:
the insert, when being placed, partially closes the water jacket opening; and
wherein an inclination of the outer side faces of the insert is different from an inclination of the inner side faces of the water jacket opening such that, after placing the insert in the water jacket opening, a gap is formed between the outer side faces of the insert and the inner side faces of the water jacket opening, and a width of the gap increases from a bottom of the insert to a top of the insert.
Concerning the partially closing insert:
Komazaki teaches welding blocking member (1) to cylinder block body (2) in order to close off water jacket (2b) wherein member (1) has communicating holes (1C) to allow coolant to pass from the water jacket to a cylinder head (not shown); abstract, 0013, and figures 1-5 and 7.

Concerning the inclining outer side faces:
Sarik teaches various filler strips (50, 70, 80, 90, 100) for FSW wherein non-rectangular transition strip (100) is disposed in a groove between workpieces (102, 104) and forms inclining gaps which increase in width from the bottom to the top; 0036 and figure 5b.  Note that trapezoid strip (70) is also a non-rectangular transition strip; 0028 and figure 3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the filler can be of any non-rectangular cross sectional shape as taught by Sarik since it is a known option, minus any unexpected results.  Additionally, one would have been motivated to round the corners like strip (100) or to taper the lid like strip (70), such that the bottom of the lid is smaller than the top, so that it is easier to insert the lid into groove, similar to putting a cork in a bottle.  
Note that “a width of the gap increases from a bottom of the insert to a top of the insert” is relative since no reference point has been established and this does not limit there being more than one gap on each side.  
Regarding claim 22, Daisuke teaches:
wherein in the area of the contact face bordering the water jacket opening, a recess [steps (57e, 57f) make a recess] is formed on which the insert is supported when being placed in the water jacket opening [see figures 7 and 8].  
Regarding claim 24, Daisuke does not teach:
wherein the inclination of the respective inclined side face amounts to 0.5° to 10°.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use any inclination angle, including 0.5° to 10°, for the inclined surfaces of the trapezoid lid, minus any unexpected results.  One would have been motivated to use an inclination angle of 0.5° to 10° to limit the size of the weld or loss of filler material.  Additionally, inserting a lid with a shape similar to strip (100) would intrinsically contain these angles since the side surfaces are curved.   
Regarding claim 25, Daisuke teaches:
wherein the engine block is cast from an aluminum alloy [0021].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Daisuke (JP 2014-145340 A) in view of Komazaki et al. (JP 2003-293850 A) and Sarik et al. (US 2003/0075584 A1) as applied to claim 16 above, and further in view of Flemming et al. (US 2012/0022683 A1).
Regarding claim 17, Daisuke does not teach: 

Flemming teaches a weaving welding path may be substituted for a linear welding path wherein the FSW tool dwells at the apexes of the weave and the extent and location of dwell periods, can be adjusted to improve joint properties such as tensile strength, fatigue strength, shear strength, and hardness; 0057, 0073, 0074, and figure 7.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the welding path of Daisuke figure 9 with a weaving path in order to weld the lid in a single pass, or because it is a known option, minus any unexpected results.  It also would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the apexes of the weave coincide to the butt joints formed between the lid and cylinder material and outer wall in order to minimize the weld size.  In doing so one would dwell on the apexes as taught by Flemming in order to improve joint properties such as tensile strength, fatigue strength, shear strength, and hardness; note the apexes receive the least amount of heat input.  As for the specific amount of dwell time, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use any time, including at least 0.5 sec, in order to achieve the desired improvement.   
Flemming and the claims differ in that Flemming does not teach the exact same time ranges as recited in the instant claims.
In re Peterson 65 USPQ2d 1379 (CAFC 2003); In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974), and MPEP 2144.05.  This reasoning applies to any claim and limitation in this action where a range is being claimed.  
Regarding claims 18 and 19, Daisuke does not teach:
wherein after the stop interval, the motion of the friction stirring tool is continued in a direction of the width of the water jacket opening, and 
wherein when a motion of the friction stirring tool before the stop interval is in a direction from the insert to the area of the contact face bordering the water jacket opening, after the stop interval, the motion of the friction stirring tool is continued in a direction opposite to the direction of motion before the stop interval.  
However, since the FSW tool is moving in the direction of a width somewhere and is weaving and dwelling at the apexes as noted in the rejections of claims 1 and 17, respectively, then when the FSW tool moves on from an apex it is in a direction of a width and opposite from the direction the FSW tool traveled to get to the apex.  
Regarding claim 20, Daisuke does not teach:

Flemming teaches FSW tool dwell time can be adjusted to improve joint properties such as tensile strength, fatigue strength, shear strength, and hardness; 0057, 0073, 0074.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to insert a stop/dwell time anywhere along the weld, including in the middle of a straight segment, in order to improve joint properties such as tensile strength, fatigue strength, shear strength, and hardness at that point, minus any unexpected results.
Regarding claim 21, Daisuke does not teach:
wherein during friction welding the friction tool is moved at least stepwise in a longitudinal direction of the water jacket opening. 
However, the Flemming weaving welding path can be considered a stepwise path and thus meets this limitation.   
Alternatively, stepwise and continuous/smooth paths are well-known alternatives since stairs, stepwise, inclined ramps, and continuous, are equivalents.   

Response to Arguments
Applicant's arguments filed 4/9/21 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim 16 have been considered but are moot because the new ground of rejection does not rely on any reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; see PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/CARLOS J GAMINO/Examiner, Art Unit 1735                                                                                                                                                                                                        
/ERIN B SAAD/Primary Examiner, Art Unit 1735